Landon, P. J.:
The assessed valuation of the “ River View ” property was reduced by the Special Term because of overvaluation. ■ The evidence tended to show and was sufficient to justify the finding that the property was valued upon the assessment-roll for much more than it was Worth. The order as to this property should be affirmed upon the merits. The valuation of the other parcel was reduced because it was unequal, in that it was made at a higher proportionate valuation than other real property upon the same roll. This was compared with two lots on the same side of the same street and adjoining it on the south. The evidence justified the finding that the relators’ parcel compared with these two lots was overvalued.
In respect to proportionate valuation; to how wide a range the comparison shall extend, must obviously rest largely in the discretion of the court. It does not appear, nor do the defendants complain, that they did not have an opportunity to make as many comparisons as they thought would be instructive. The court after hearing all the evidence, decided to compare the valuation of the relator’s parcel with that “of other real property in immediate proximity thereto.” If the court had rejected comparison with such property and made it -with property in some distant part of the city, we should at least have looked for an explanation. We see no reason to doubt that the court acted judiciously and decided properly.
The defendants complain of rulings respecting the admission of testimony. We have held that the strict rules applicable to trials do not prevail in this kind of proceeding. (People ex rel. R. R. Co. v. Keator, 36 Hun, 596.) We have examined the exceptions urged by the defendants and do not think any error to their prejudice was committed.
It is objected that the assessors should not have been made par*448ties to the writ, .because-it appeared that they had completed their assessment-roll and delivered it to the comptroller of the city. The statute under which the proceeding is taken (Laws 1880, chap. 269), provides that “the writ shall not be granted unless application therefor shall be made within fifteen days after the completion and delivery of the assessment-roll, and notice thereof given as provided in this act.” (Sec. 2.) The application was made within the time prescribed. The same section provides that the allowance of the writ shall not stay the proceedings of the assessors or other officers to whom it is directed. The court may order such assessment stricken from the roll or order a reassessment, or that it be corrected, .or that the amount of excessive tax paid by the relator be audited and allqwed him. (Secs. 4, 8.) It is plain that the assessors are proper parties to the writ. They should, be permitted to defend their own action; they may be required to correct it and they ought to be heard upon the question, which of the several judgments should be directed, in case relief is to be awarded to the relator. They are public officers and are not chargeable with costs in the first instance, unless “they acted with gross negligence, in bad faith or with malice.”
The order or judgment should be affirmed, with ten dollars costs and printing disbursements.
Fish, J., concurred.